Citation Nr: 1441201	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-50 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for seborrheic dermatitis.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, February 2009, and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a March 2009 rating decision, the Veteran's PTSD rating was increased to 70 percent disabling, effective April 19, 2007, the date the Veteran filed the claim for increase.  However, as the Veteran has not been granted the maximum benefit allowed for his PTSD, and he has indicated that he wishes to continue his appeal, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Virtual VA paperless claims processing system contains VA examinations dated in May 2014 for PTSD, hypertension, and the skin.  The Virtual VA paperless claims processing system also contains VA treatment records dated from January 2010 to May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains correspondence from the Veteran dated in July 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The issues of entitlement to an initial compensable disability rating for seborrheic dermatitis and entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Throughout the entire timeframe on appeal, the Veteran's PTSD symptomatology has been manifested by symptoms such as crying spells, anxiety, depression, constricted affect, impaired concentration and memory, difficulty sleeping, nightmares, feelings of anger, exaggerated startle response, and avoidance, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in July 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in July 2007, February 2013, and May 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of  particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  

A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  




III.  Factual Background

Historically, a November 2004 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective March 12, 2003, the date the Veteran filed his claim.  The Veteran did not appeal this decision.  Subsequently, in April 2007, the Veteran indicated his intention to file a claim for an increased evaluation for PTSD.  In a March 2009 rating decision, the Veteran's PTSD rating was increased to 70 percent disabling, effective April 19, 2007, the date the Veteran filed the claim for increase.  The Veteran seeks an evaluation in excess of 70 percent for his service-connected PTSD.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

VA treatment records showed continuous mental health treatment.  In February 2006, the Veteran reported severe depression, crying episodes, feelings of worthlessness, social isolation, remorse, and recurrent intrusive thoughts about Vietnam.  He denied suicidal or homicidal ideation.  The psychologist noted that the Veteran was overtly depressed during the session.  He noted that at one point, the Veteran got up from his chair, went to the corner of the room, and cried profusely while leaning against the wall.  He was assigned a GAF of 47.  In March 2006, the Veteran was assigned a GAF of 48.  In August 2006, the Veteran reported that he had a hard time holding a job.  During the session, he became very tearful.  He reported that he talked to one of his brothers, who was also a Vietnam veteran.  He denied suicidal or homicidal ideation.  

In a VA treatment record dated in April 2007, the Veteran reported feeling tired.  He indicated that he stayed by himself.  He noted that his wife left him five to six years ago, and he felt depressed because he missed her.  He reported crying spells, nightmares, flashbacks, and night sweats.  He reported doing odd jobs at times, like cutting grass.  The Veteran was assigned a GAF of 49.  In April 2007, the examiner noted that the Veteran was tearful throughout the entire interview.  He reported depression, decreased mood, severe crying spells, sleeplessness, increased appetite, and anhedonia.  He denied current suicidal or homicidal ideation.  In a subsequent April 2007 treatment record, the examiner noted that the Veteran continued to complain of depression, but was less tearful throughout the session.  He denied current suicidal or homicidal ideation.  The examiner noted that the Veteran appeared to be sincerely concerned about his emotional outbursts (crying spells).  She noted that the Veteran continued to endorse hypervigilent reactions and some paranoia.  

In a VA treatment record dated June 2007, the Veteran complained of increased depression.  He noted that he had been attending weekly PTSD groups for additional support.  The examiner noted that the Veteran continued to be tearful during sessions.  The Veteran reported depression, crying spells, sleeplessness, increased appetite, and anhedonia.  In July 2007, the Veteran reported feeling depressed and helpless.  He reported nightmares and flashbacks.  The Veteran indicated that he would wake up at night in a sweat.  He noted that he was recently bothered by a July 4th firework that scared him.  He reported disturbed sleep.  He indicated that his appetite was fine.  The Veteran explained that staying alone and avoiding people helped him.  On examination, his range was constricted.  There were no suicidal or homicidal ideations, delusions, or illusions.  Remote and recent memory were fair.  Judgment and insight were fair to good.  The Veteran was assigned a GAF of 49.

In a VA examination dated in July 2007, no hospitalizations were noted.  The Veteran reported that marital discord due to PTSD had led to his separation from his wife.  He denied any current social relationships, activities, or leisure pursuits.  He denied a history of suicide attempts or violence.  The examiner noted that the Veteran's current psychosocial functional status was severely impaired due to his PTSD.  The Veteran's appearance was clean; his psychomotor activity was fatigued; and his speech was slow.  His attitude was cooperative; his affect was flat; and his mood was depressed.  His attention was intact, and he was oriented to person, place, and time.  He denied delusions and he understood the outcome of his behavior.  The Veteran reported sleep impairment.  He indicated that he only slept four hours each night, which caused frequent exhaustion.  He denied hallucinations.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence, or problems with activities of daily living.  His impulse control was good, and he was able to maintain minimum personal hygiene.  The Veteran's remote memory was normal, but his recent and immediate memory were mildly impaired.  The examiner noted that frequent exhaustion caused occasional impairment in recent and immediate memory tasks.

The examiner noted that the Veteran was unemployed, but worked part-time cutting grass.  The examiner noted decreased concentration and poor social interaction as problems related to the Veteran's occupational functioning.  The examiner diagnosed the Veteran with chronic and severe PTSD, and assigned a GAF of 45.  The examiner noted the following changes in functional status and quality of life since the last examination: performance in employment, social/interpersonal relationships, and recreation/leisure pursuits.  The examiner noted severe functional impairment and quality of life due to PTSD.  The examiner noted that there was a poor prognosis for improvement in his PTSD.  The examiner found that there was reduced reliability and productivity due to the Veteran's PTSD symptoms, to include sleep disturbance, exaggerated startle response, and hypervigilance.  The examiner noted that recent VA progress notes indicated severe levels of PTSD.

In a letter dated in May 2007, a clinical social worker at the VA Medical Center indicated that the Veteran had PTSD and was currently participating in treatment by attending weekly psychotherapy groups as well as individual therapy appointments.  The social worker indicated that due to the required attendance of his treatment, the Veteran was unable to fulfill obligations for fulltime employment at that time, and it was not clear if he would ever be able to return to any type of working environment.

In a buddy statement dated in July 2007, the Veteran's estranged wife indicated that it was though the Veteran was still living during wartime.  She noted that he was very anxious and paranoid.  She indicated that he had a hard time with relationships because he was not able to communicate.

In a buddy statement dated in July 2007, the Veteran's brother noted that he had observed unpredictable mood swings in the Veteran, ranging from uncontrolled anger to deep depression.  He noted that from time to time, he would find the Veteran sitting with his back to the wall, extremely emotional and distraught.  He also noted that when awakened suddenly or by loud noises, the Veteran would become frightened and on edge.

In a buddy statement dated in July 2007, the Veteran's neighbor reported incidents involving the Veteran's anger and crying spells.

In a VA treatment record dated in April 2008, the Veteran reported nightmares and flashbacks.  He reported that he would wake up at night in a sweat, look around, and check his doors.  He indicated that he felt depressed and helpless.  He reported crying spells at times.  He denied any relationships.  He indicated that he attended church.  He denied suicidal or homicidal ideation and delusions.  He was assigned a GAF of 49.

In a May 2009 rating decision, the RO increased the Veteran's PTSD evaluation to 70 percent, effective April 19, 2007.

In a VA treatment record dated in October 2008, the Veteran reported that he continued to struggle with PTSD symptoms.  He indicated that he had difficulty maintaining composure.  He endorsed depression, low mood, and anhedonia.  He denied suicidal/homicidal ideation or paranoia/mania.

In a VA treatment record dated in January 2010, the Veteran was assigned a GAF of 49.  In June 2010, the Veteran's GAF was again 49.  In May 2011, the Veteran noted an improvement of symptoms (less frequent).  His GAF was 49.  In September 2011, the Veteran reported that he was doing well.  He noted depression at times, night sweats, nightmares, and flashbacks.  He indicated that he would check the doors at night.  He indicated that he had learned to deal with his problems.  The Veteran reported that his girlfriend would not sleep over because of his violence while dreaming.  He noted the following coping skills: his brothers, his church, and music.  He denied hallucinations.  His GAF was 49.  In December 2011, the Veteran had a normal mood and affect.  He denied suicidal or homicidal ideation.  In January 2012, he reported nightmares, flashbacks, night sweats, and depression.  He noted that he would hit his girlfriend in his sleep.  He denied hallucinations.  His GAF was 49.

In his VA Form 9 appeal, the Veteran indicated that he experienced persistent hallucinations and nightmares.  He noted that he lost his first wife because she could not take his nightmares and physical attacks that occurred during these dreams.  He noted that he had been separated from his second wife since 2001 due to his PTSD as well.

In a buddy statement dated in March 2012, C.T. wrote that the Veteran's mood swings were becoming unbearable.  She noted times when the Veteran would start crying or lose touch with what was happening.  She described instances when the Veteran choked her while asleep.

In a buddy statement dated in May 2012, D.H. wrote that the Veteran had trouble staying focused; exhibited a short attention span; and was impatient.  She also noted mood swings.  She noted that at times, the Veteran appeared nostalgic or domineering.

In a buddy statement dated in March 2012, the Veteran's estranged wife indicated that the Veteran's condition had worsened.  She noted his continued fascination with war movies.  She wrote that he would get emotional sometimes to the point of tears.  She noted that sometimes the Veteran would be argumentative, combative, hard to get along with, and almost psychotic.  She wrote that he appeared to have lost his motivation to interact with many people or get involved in outside activities.  She indicated that lately, he seemed to sleep the day away.

In a VA treatment record dated in May 2012, the Veteran reported that his PTSD was still very symptomatic.  In September 2012, the Veteran reported that he was sleepy all the time.  He explained that he was just "existing."  He reported trouble with concentration and memory.  His GAF was 60.  In May 2013, his GAF was 55.

In a VA examination dated in February 2013, the examiner noted a diagnosis of PTSD and depressive disorder secondary to the PTSD.  The examiner assigned a GAF of 50.  The examiner noted significant impairment due to PTSD and depressive disorder symptoms.  The examiner opined that it was at least as likely as not that the Veteran was unemployable due to symptoms of PTSD and depressive disorder.  The examiner explained that the Veteran's intolerance of other people would prevent his successful functioning in work that involved interaction with others.  She noted that the Veteran's impaired memory and concentration would impair performance in work that required sustained attention.  The examiner found that it was unlikely that the Veteran would be able to find and maintain gainful employment due to his psychiatric symptoms.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The examiner noted that the Veteran lived alone.  He indicated that he had been separated from his second wife for 21 years due to his PTSD.  He noted that he would hit her during his nightmares, and once choked her while he was asleep.  The Veteran indicated that he had four children from different relationships.  He reported a relationship with his youngest son, older son, and daughter.  He indicated that he was not in a relationship and described himself as a "loner."  The Veteran noted that he saw his ex-wife about twice a month.  He explained that he spent most of his time at home "milling around the house" and playing solitaire on the computer.  He reported that he was afraid all the time.  The Veteran would not state whether he had attempted suicide since his 2007 examination.  He denied physical altercations with others, explaining that he stayed away from people to avoid altercations.  The Veteran reported that he last worked two to three years ago as a chaplain for a hospice service.  He noted that he was let go because the company downsized.  He stated that he probably would not have stayed at the job very long because it required him to visit a burn unit which reminded him of Vietnam.  The Veteran reported that he could handle situations as long as he was by himself.  He explained, "I can tolerate people less and less."

The Veteran had the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that subjectively, the Veteran's mood was "not happy" and objectively, his mood was depressed and his affect was restricted.  The Veteran denied current suicidal or homicidal ideation.  His grooming and dress were neat and appropriate.  He was cooperative and responsive, but not spontaneous during the examination.  There was no evidence of paranoid ideation or psychotic symptoms.

In a VA examination dated in May 2014, the examiner noted a diagnosis of PTSD and unspecified depressive disorder.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran denied any current romantic relationship.  He indicated that he had contact with all four of his children, his mother, and his siblings.  He denied any other significant social relationships.  He noted that he currently resided alone.  He denied any change in work history since the last examination.  He denied a history of psychiatric hospitalization.  He reported that he spent most of his time at home.  He noted a recent psychosocial stressor of the death of his friend.

The Veteran had the following symptoms: depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran had good grooming and hygiene.  His speech was within normal limits, and he had good eye contact.  His affect was appropriately variable.  He was tearful when discussing his military stressor.  He described his mood as "pretty good."  His memory and attention were good for evaluation purposes, but not formally assessed.  The Veteran endorsed an intermittent depressed mood.  He stated that he often stayed to himself, but he was looking for ways to get himself out of the house.  He noted, however, that he had limited desire/energy to do so.  He described his appetite as "okay."  He denied suicidal ideation.  The Veteran endorsed sleep disruption on a nightly basis, and reported distressing dreams and night sweats.  He endorsed daytime fatigue.  He reported irritability, primarily directed at himself.  He reported that he felt guilty about things that happened in service.  He denied physical altercations or homicidal ideation.  He noted that he frequently checked door locks.  He denied panic attacks.  He endorsed mild attention and memory problems.  The examiner noted that the Veteran continued to endorse PTSD symptoms; however, he reported that his medication had helped him tremendously.  He noted that if he did not take his medication, he had uncontrollable crying spells.

In a statement dated in June 2014, the Veteran indicated that he was still experiencing Vietnam dreams, ringing in his head and ears, and crying from time to time.

IV.  Analysis

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 70 percent.  See 38 C.F.R. § 4.7 (2013).  In this regard, neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.

Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505. 

The Board has considered the VA treatment records, the July 2007, February 2013, and May 2014 VA examination reports, the various buddy statements regarding the Veteran's PTSD symptomatology, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD.  

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Although the Veteran reported hallucinations in his VA Form 9 appeal dated in November 2009, this type of behavior was not persistent.  For example, the VA examinations were all negative for delusions or hallucinations.  Furthermore, the Veteran denied hallucinations or delusions in all of his outpatient VA treatment records.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, while the Veteran has great difficulties with social relationships, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that poor social interaction problems have been noted throughout the appeal period.  The Board also acknowledges that the Veteran has indicated that he prefers to spend his time alone.  However, the Veteran was able to sustain meaningful relationships with his children, mother, and siblings; therefore, total social impairment is not shown.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Likewise, the Veteran has not been disoriented to time or place, or displayed memory loss for names of close relatives or his own name.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

Additional Considerations

The Board also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports crying spells, anxiety, depression, constricted affect, impaired concentration and memory, difficulty sleeping, nightmares, feelings of anger, exaggerated startle response, and avoidance.  As discussed above, the current 70 percent rating is adequate to fully compensate the Veteran for his psychiatric symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.


REMAND

As to the Veteran's claim for entitlement to an initial compensable disability rating for his seborrheic dermatitis, in a July 2014 submission, the Veteran indicated that his seborrheic dermatitis was now present on his ears, eye brow, and around his nose.  He noted that he used nystatin and triamcinolone acetonide cream USP and ketoconazole cream twice a day.  He noted that although this cream helped, it would not get rid of his skin condition.  The Board observes that at the Veteran's May 2014 VA examination, the Veteran was not experiencing a flare-up of his seborrheic dermatitis.  The examiner therefore found that the Veteran's skin condition affected zero percent of his total body area and/or exposed area.  

Although the Veteran's skin was clear at the time of the examination, various treatment records and the July 2014 statement from the Veteran have indicated the presence of a skin disorder on the Veteran's face and right lower thigh.  Because the examiner did not address flare-ups, it is unclear whether the May 2014 examination actually took place at a time when the Veteran's disability was most disabling.  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an opinion can be rendered as to the percentage of body parts that could be affected during a period of flare-up.  On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his skin disorder.

As to the Veteran's claim for entitlement to service connection for hypertension, in the May 2014 VA examination, the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  Although the examiner explained that the most probable cause of the Veteran's hypertension was essential (familial) hypertension, the examiner did not articulate why this was the most probable cause.  The Board also finds that the opinion did not consider whether the Veteran's hypertension was aggravated by his service-connected PTSD.  Moreover, in a July 2014 submission, the Veteran indicated that his hypertension was related to his service on a direct basis.  The May 2014 VA examiner did not provide an opinion regarding direct service connection.  Therefore, under the duty to assist, the RO should obtain an addendum opinion as to whether the Veteran's current hypertension was caused or aggravated by his service-connected PTSD, or whether it is directly related to his active duty service.  

Prior to the above development, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected seborrheic dermatitis.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disability at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's seborrheic dermatitis.  All signs and symptoms necessary for rating the Veteran's seborrheic dermatitis under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.

If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.  

The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past twelve-month period for his service-connected seborrheic dermatitis.

3. After the above development, obtain an addendum opinion from the VA examiner who conducted the May 2014 hypertension examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's current hypertension disability.  The examiner should be asked to respond to the following inquiries:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was initially sustained during his active duty service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service?

(b) is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD?

In rendering the requested opinions, the examiner should consider all relevant evidence in the claims file, to include the Veteran's service treatment records, post-service treatment records, and his lay assertions. 

All tests and studies deemed necessary by the examiner should be performed.  All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case  to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


